Opinion by
Mr. Justice McIver,
*602This was a motion by certain members of the defendant corporation to be relieved from judgments obtained by default against the defendant, the motion being based upon the ground of excusable negligence in failing to put in an answer. The Circuit Judge (Aldrich) held that there was no excusable negligence, and refused the motion. On appeal, held, that the motion was addressed to the discretion of the Circuit Court, and that there was no abuse of discretion in this case, as the summons and complaint were served upon the president of the defendant corporation, its duly accredited officer, and there was no evidence of any collusion between such officer and the plaintiff; and if such officer was guilty of negligence in. not making and prosecuting a defence, the plaintiff is not responsible; and, further, as the motion was not made by the defendant corporation, but by individual members thereof, without authority from the defendant as a corporation. If the judge erred in expressing his opinion as to the merits of the defence, that would not avail appellants, for it is the duty of this court “simply to inquire whether there is any error in the judgment rendered, and not whether the reasons given to support it are sound.”
*603Judgment affirmed.